Citation Nr: 1631303	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  10-27 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active military service from September 1992 to September 1994. 

These matters come before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.  

In September 2011, the Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge (AVLJ) at the RO.  A transcript of that hearing is of record.

In July 2012 and September 2014, the Board remanded these matters for additional development. 


FINDINGS OF FACT

1.  Evidence of record throughout the entire appeal period fails to demonstrate that the Veteran has a current bilateral hearing loss disability for VA purposes.

2.  Resolving all doubt in the Veteran's favor, tinnitus is causally related to noise exposure during active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions under the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  

As an initial matter, the Board is taking action favorable to the Veteran by granting entitlement to service connection for tinnitus.  As such, that portion of the decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Regarding the remaining service connection claim for bilateral hearing loss, VA's duty to notify was satisfied by letters dated in April 2009 and July 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has obtained service treatment records, service personnel records, private treatment records, and VA treatment records.  It has afforded the Veteran the opportunity to present testimony, written statements, and evidence.  A September 2009 formal finding of unavailability determined that VA treatment records from 1994 to 2009 from Big Spring VA Medical Center were unavailable.  The RO also sent a letter to the Veteran that same month advising him of the unavailability of these treatment records.  The Veteran was also repeatedly given the opportunity to submit, or authorize VA to request, copies of additional audiograms from work referenced during his September 2011 Board hearing.  In addition, review of the September 2011 Board hearing transcript demonstrates that the undersigned complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).

The Veteran was provided with VA examinations in conjunction with the service connection claim on appeal in June 2009, August 2012, and October 2014 to clarify the nature and etiology of his claimed bilateral hearing loss.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The Board has found that the October 2014 medical examination and opinion obtained by VA was adequate, as it was based upon a complete review of the evidence of record as well as consideration of the Veteran's lay assertions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

In written statements of record and during his September 2011 Board hearing, the Veteran has claimed entitlement to service connection for bilateral hearing loss and tinnitus, asserting that he was exposed to high levels of noise around the flight deck during his active service.  He has reported having problems with his hearing and with tinnitus since service.  

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  For certain chronic disorders, such as sensorineural hearing loss or tinnitus, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

However, that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Evidence of a current hearing loss disability, i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above, and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A. § 1110 (West 2014); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  However, the Board acknowledges that the Court held in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.

The Veteran's DD Form 214 revealed that his military occupational specialty (MOS) was Electrical and Mechanical Equipment Repairman.  

Despite the Veteran's reports of an onset of his claimed bilateral hearing loss and tinnitus during his service, service treatment records associated with the record are negative for a diagnosis of or treatment for tinnitus or for a bilateral hearing loss disability as defined by VA under 38 C.F.R. § 3.385.  

In the Veteran's January 1992 service enlistment examination report, the Veteran's ears were normal on clinical evaluation.  Pure tone thresholds, in decibels, were as follows in the audiogram:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
10
LEFT
5
0
0
10
15

Pure tone thresholds, in decibels, were as follows in an additional September 1992 service audiogram:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
10
15
LEFT
10
5
5
15
20

In the Veteran's August 1994 service separation examination report, the Veteran's ears were normal on clinical evaluation.  Pure tone thresholds, in decibels, were as follows in the audiogram:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
10
15
LEFT
30
15
10
15
25

In his August 1994 Report of Medical History the Veteran marked no to the question of "ever had or have you now" concerning hearing loss.

Post-service VA treatment notes dated from 2009 to 2014 reflected complaints of hearing loss.  A March 2009 treatment record showed findings of tympanic membranes without retraction, unremarkable canals, and grossly normal hearing.

In a June 2009 VA examination report, the Veteran complained of bilateral hearing loss and bilateral, intermittent tinnitus that began during service.  The Veteran reported military noise exposure from helicopters, flight deck, and boilers on his ship.  It was indicated that his had some civilian noise exposure working in an oilfield but had no recreational noise exposure.  Pure tone thresholds, in decibels, were reported as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
10
15
20
25
25
LEFT
20
15
20
15
25

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear.  Accordingly, a bilateral hearing loss disability for VA standards was not shown.  38 C.F.R. § 3.385.  The examiner indicated that the Veteran had essentially normal hearing acuity and noted that complaints of tinnitus required referral to another provider for determination of etiology.  The examiner indicated that he could not resolve whether bilateral hearing loss and tinnitus was due to or a result of two years in the Navy working on and around the flight deck as well as around boilers and general ship noise without resorting to mere speculation.  It was further noted that high pitch tinnitus was most commonly associated with acoustic trauma and hearing loss, but as indicated in current test results, there was no documented hearing loss.

In September 2011, the Veteran submitted an undated private audiological examination that simply noted his right and left ear had "passed" and each ear had an average finding of 20 decibels (dB).

In the July 2012 Remand, the Board determined that additional development should be conducted to clarify if the Veteran had a current bilateral hearing loss disability for VA purposes, to include obtaining any additional audiograms from work referenced by the Veteran during his September 2011 Board hearing.  It was further indicated that an etiology opinion regarding tinnitus should be obtained.

The Veteran was afforded another VA examination in August 2012.  Pure tone thresholds, in decibels, were reported as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
10
15
25
20
25
LEFT
CNT
CNT
CNT
CNT
CNT

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.  Based on the foregoing, a right hearing loss disability for VA standards was not shown.  38 C.F.R. § 3.385.  However, pure tone thresholds and a speech recognition score for the left ear were not recorded and listed as CNT (could not test) due to unreliable responses.  The examiner stated that findings associated with the left ear were not valid due to a positive "stinger" at 500 and 1000 Hertz (Hz).  Bone scores were noted to be worse than pure tone results, and speech results were noted to be good at 65 dB for the first five words, but every subsequent word was shown to be wrong with presentation levels at 90 dB.  After examining the Veteran and reviewing the claims file, the examiner listed diagnoses of normal hearing for the right ear and sensorineural hearing loss for the left ear.  The examiner then opined that the Veteran's left ear hearing loss was not at least as likely as not (50% probability or greater) caused by or a result of an event in military service.  In the cited rationale, the examiner noted that service treatment records reflected a shift in pure tone thresholds only at the 6000 Hz range, which was not considered disabling and not used for VA rating purposes.  The examiner further highlighted that hearing loss and/or ear trouble was denied in the September 1994 Report of Medical History.

The Veteran complained of unilateral (only in the left ear), constant tinnitus that began in service with no particular circumstance or event that triggered it.  The examiner opined that the Veteran's tinnitus was less likely than not (less than 50% probability) caused by or a result of military noise exposure.  In the cited rationale, the examiner simply reiterated that the Veteran described his tinnitus as bilateral during in the June 2009 VA examination and as unilateral during the current examination, only had a mild shift in hearing at 6000 Hz in both ears documented in service, and could not report a specific event or circumstance that triggered his tinnitus.

In the September 2014 Remand, the Board determined that the August 2012 VA examination was inadequate, as the examiner listed a diagnosis of left ear hearing loss without obtaining specific pure tone thresholds and/or speech recognition scores for the left ear during the examination.  It was further noted that the examiner failed to address a threshold shift in service pure tone thresholds at the 500 Hz level, as the left ear was 0 dB at 500 Hz during enlistment in August 1992, but 30 dB at 500 Hz at the time of the Veteran's separation.

In an October 2014 VA examination report, the Veteran was noted to have been an aviation store keeper in the Navy from September 1992 to September 1994.  He reported that civilian occupations included oilfield work, furniture store mover, manufacturing plant worker, and jailer.  It was noted that he had recreational noise exposure from hunting.  The Veteran also reported sustaining head trauma, a gunshot wound to the front left side of his head, after service in 1997.  Pure tone thresholds, in decibels, were reported as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
10
15
25
20
25
LEFT
15
20
30
15
15

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear.  Accordingly, a bilateral hearing loss disability for VA standards was not shown.  38 C.F.R. § 3.385.  The examiner diagnosed normal right ear hearing and left ear sensorineural hearing loss.  After reviewing the record and examining the Veteran, the examiner opined that the Veteran's right ear hearing loss was at least as likely as not (50% probability or greater) caused by or a result of an event in military service, noting that there was a significant threshold shift at 6000 Hz when comparing the January 1992 hearing examination results to the August 1994 separation hearing examination results.  The examiner also opined that that the Veteran's left ear hearing loss was at least as likely as not (50% probability or greater) caused by or a result of an event in military service, noting that there were significant threshold shifts at 500, 1000, and 6000 Hz when comparing the January 1992 hearing examination results to the August 1994 separation hearing examination results.  

The examiner then specifically addressed the threshold shift at 500 Hz, noting the Veteran's reports that his left ear was feeling stuffy and his ear was ringing at the time of his service separation hearing examination.  The examiner acknowledged the Veteran's assertions that his hearing was tested three times because the tester was not happy with the test results.  The examiner also noted that the Veteran's report of feeling stuffy could suggest a middle ear problem at the time of testing, as 500 Hz was a frequency often affected by colds and ear infections.

The Veteran again complained of unilateral (left ear only), constant tinnitus.  The examiner indicated that she could not provide a medical opinion regarding the etiology of the Veteran's tinnitus without resorting to speculation.  The examiner noted that speculation would be required, as there was no mention of tinnitus in the record.  The examiner then acknowledged the Veteran's reports that his tinnitus began in 1994 following repeated hearing examinations prior to his service discharge.  However, the examiner indicated that the mild hearing loss documented at 500 and 6000 Hz was not significant enough to indicate the need to use of overly loud test tones, that could cause some, typically temporary, tinnitus.

As an initial matter, the Board concludes that entitlement to service connection for tinnitus is warranted.  In view of the totality of the evidence, including the Veteran's documented in-service MOS, current findings of tinnitus, the decreased probative value of the speculative and inadequate medical opinions contained in the June 2009, August 2012, and October 2014 VA examination reports, and the competent and credible reports of in-service noise exposure and continuous symptoms of tinnitus since service, the Board finds that the Veteran's current tinnitus cannot be reasonably disassociated from his military service.  Based on the foregoing discussion, the Board finds that the evidence is at least in equipoise and, therefore, applying the benefit-of-the-doubt doctrine, service connection for tinnitus is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

However, after a thorough review of the evidence of record, the Board concludes that service connection for a bilateral hearing loss disability is not warranted.  As an initial matter, there is no factual basis in the record that bilateral hearing loss for VA purposes under 38 C.F.R. § 3.385 was incurred during service, or that bilateral hearing loss was manifested as a chronic disease within a year after his discharge from service in 1994.  Available service treatment records associated with record are negative for a bilateral hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  More importantly, post-service VA audiology examination results dated in June 2009, August 2012, and October 2014 clearly do not establish that the Veteran has a bilateral hearing loss disability for VA benefit purposes under 38 C.F.R. § 3.385.  In addition, there is no other evidence of record showing that the Veteran has had sufficient right and/or left ear hearing impairment during the appeal period to qualify as a hearing loss disability for VA purposes under 38 C.F.R. § 3.385.

The Veteran has continually asserted that his claimed bilateral hearing loss began during service.  In this regard, the Veteran's statements are competent and credible evidence as to the symptoms he experiences because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, to the extent that the Veteran contends that he has a current bilateral hearing loss disability based on the symptoms he currently experiences, the Board finds that such a determination is more suited to the realm of medical, rather than lay expertise.  Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007).  The diagnosis of a current bilateral hearing loss disability under 38 C.F.R. § 3.385 is too complex for a layperson to proffer a competent opinion.  Id.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent diagnostic opinions.  Moreover, the competent medical evidence demonstrates that this disorder was not found during the appeal period, and therefore, the Veteran's statements regarding the presence of this disorder are outweighed by the competent medical evidence.

The criteria to award entitlement to service connection for bilateral hearing loss have not been established, either through medical or probative lay evidence.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of entitlement to bilateral hearing loss, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


